IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DAVID LEE GRILLETTE, §
#57139-177, §
Movant, §
§
v. § CIVIL NO. 3:19-CV-2833-S-BK
§ (Criminal No. 3:18-CR-195-S-1)
UNITED STATES OF AMERICA, §
Respondent. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,
and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate.

IT IS THEREFORE ORDERED that the motion to vacate sentence under 28 U.S.C. § 2255
is summarily DISMISSED WITHOUT PREJUDICE as it does not present a cognizable basis
for Section 2255 relief. See Rule 4(b) of the RULES GOVERNING SECTION 2255 PROCEEDINGS.

Liberaliy construed to seek relief under 28 U.S.C. § 2241, the motion is DISMISSED
WITHOUT PREJUDICE for want of jurisdiction.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District
Court, and 28 U.S.C, § 2253(c), the Court DENIES a certificate of appealability insofar as it is
necessary. The Court adopts and incorporates by reference the Magistrate Judge’s Findings,
Conclusions and Recommendation filed in this case in support of its finding that the movant has

failed to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional

 

 
claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the
petition states a valid claim of the denial of a constitutional right” and “debatable whether [this
Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).!

If movant files a notice of appeal, he must pay the $505.00 appellate filing fee or submit a
motion to proceed in forma pauperis.

SO ORDERED.

SIGNED March 31, 2020.

 

 

UNITED STATES DISTRICT JUDGE

 

1 Rule 11 of the Rules Governing § 2255 Proceedings reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the
final order, the court may direct the parties to submit arguments on whether a certificate
should issue. If the court issues a certificate, the court must state the specific issue or
issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
certificate, the parties may not appeal the denial but may seek a certificate from the court
of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
does not extend the time to appeal,

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
an order entered under these rules. A timely notice of appeal must be filed even if the
district court issues a certificate of appealability. These rules do not extend the time to
appeal the original judgment of conviction.

 

 

 
